April 15, 2015 Via EDGAR ATTORNEYS AT LAW MILWAUKEE, WISCONSIN53202-5306 414.271.2400 TEL 414.297.4900FAX foley.com WRITER’S DIRECT LINE pfetzer@foley.com Email CLIENT/MATTER NUMBER 082961-0137 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Hennessy Funds Trust File Nos. 033-52154 and 811-07168 Ladies and Gentlemen: On behalf of Hennessy Funds Trust (the “Trust”), we are transmitting for filing pursuant to Rules 472 and 485 under the Securities Act of 1933, as amended, Post-Effective Amendment No. 42 to the Trust’s Form N-1A Registration Statement, including exhibits.The Trust is filing Post-Effective Amendment No. 42 pursuant to Rule 485(a)(1) to add Institutional Class shares to the Hennessy Large Cap Financial Fund and the Hennessy Japan Small Cap Fund, each an existing series of the Trust.The prospectus and the statement of additional information for the Institutional Class shares of these series, which are part of the Registration Statement, have each been marked as changed at the beginning and end of the applicable document.The current prospectus and statement of additional information for the Investor Class shares of the Hennessy Funds are not changed by the filing of this Post-Effective Amendment No. 42 to the Trust’s Registration Statement. The Trust has designated on the facing sheet of Post-Effective Amendment No. 42 that such Post-Effective Amendment become effective sixty days after filing pursuant to Rule 485(a)(1).Please note that the Trust will file a post-effective amendment pursuant to Rule 485(b) to, among other things, respond to any comments that the staff may have. Please call the undersigned at (414) 297-5596 should you have any questions regarding this filing. Very truly yours, /s/ Peter D. Fetzer Peter D. Fetzer Attachments cc: Jennifer Cheskiewicz (w/o enclosures) BOSTON BRUSSELS CHICAGO DETROIT JACKSONVILLE LOS ANGELES MADISON MIAMI MILWAUKEE NEW YORK ORLANDO SACRAMENTO SAN DIEGO SAN FRANCISCO SHANGHAI SILICON VALLEY TALLAHASSEE TAMPA TOKYO WASHINGTON, D.C.
